 

Exhibit 10.20

 

BioRestorative Therapies, Inc.

40 Marcus Drive, Suite One

Melville, New York 11747

 

March 9, 2015

 

Mr. Francisco Silva

10 Flyers Lane

Tustin, California 92782

 

Dear Mr. Silva:

 

Reference is made to the Amended and Restated Executive Employment Agreement,
dated as of May 10, 2011, between BioRestorative Therapies, Inc. (formerly known
as Stem Cell Assurance, Inc.) (the “Company”) and you (the “Employee”), as
amended (the “Employment Agreement”).

 

The parties hereby agree that, effective as of January 1, 2015, (i) the “Per
Annum Salary” in Schedule A of the Employment Agreement is amended to read as
follows: “Per Annum Salary: $250,000”; (ii) the Employee shall be entitled to
receive an annual bonus of up to 20% of his Per Annum Salary based upon the
satisfaction of certain performance goals and that the performance goals for the
year ended December 31, 2015, and the bonus amount payable with respect thereto,
are as set forth on Schedule A attached hereto; and (iii) the “Cash Severance
Amount” in Schedule A of the Employment Agreement is amended to read as follows:
“Cash Severance Amount: Fifty percent (50%) of Per Annum Salary.”

 

Except as amended hereby, the Employment Agreement shall continue in full force
and effect in accordance with its terms.

 

  Very truly yours,         BioRestorative Therapies, Inc.         By:         
  Mark Weinreb, Chief Executive Officer

 

Agreed:

 

    Francisco Silva  

 

 

 

 

SCHEDULE A

 

2015 Bonus Milestones:

 

·$7,500 in the event that, as a direct result of the Employee’s efforts, the
Company has an article published by a peer-reviewed journal with regard to its
brtxDISC™ or ThermoStem® program (or any future Company program);

 

·$10,000 in the event, as a direct result of the Employee’s efforts, the Company
enters into an agreement with an industrial strategic partner that, in the
opinion of the Company, considerably advances Company programs, it being
understood that the Company may reject any and all proposed agreements with
regard thereto for any reason whatsoever;

 

·$7,500 in the event that, as a direct result of the Employee’s efforts, the
Company enters into an agreement with respect to a collaborative relationship
with an academic or institute within the New York metropolitan area that, in the
opinion of the Company, results in the advancement of the Company’s programs, it
being understood that the Company may reject any and all proposed agreements
with regard thereto for any reason whatsoever;

 

·$25,000 in the event the Food and Drug Administration approves an IND
application with regard to the commencement of a clinical trial for a Company
program.

 

Any issue as to whether any of the foregoing conditions have been satisfied
shall be determined by the Company in its sole discretion.

 

 

 